           Case 8:21-bk-10513-ES Doc 84 Filed 06/17/21                                           Entered 06/17/21 21:16:37                 Desc
                               Imaged Certificate of Notice                                      Page 1 of 3
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                               Case No. 21-10513-ES
Rosa A Fridman                                                                                                       Chapter 7
       Debtor
                                                    CERTIFICATE OF NOTICE
District/off: 0973-8                                                 User: admin                                                          Page 1 of 1
Date Rcvd: Jun 15, 2021                                              Form ID: pdf042                                                     Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 17, 2021:
Recip ID                  Recipient Name and Address
db                        Rosa A Fridman, 16542 Blackbeard Ln Unit 304, Huntington Beach, CA 92649-3439

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 17, 2021                                           Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 15, 2021 at the address(es) listed below:
Name                              Email Address
Charles L Murray, III
                                  on behalf of Creditor CHARLES L MURRAY cmurray@cm3law.com cm3esquire@gmail.com

Karl T Anderson (TR)
                                  2edansie@gmail.com kanderson@ecf.axosfs.com

Melissa Davis Lowe
                                  on behalf of Trustee Karl T Anderson (TR) mlowe@shulmanbastian.com avernon@shulmanbastian.com

Michael J Hauser
                                  on behalf of U.S. Trustee United States Trustee (SA) michael.hauser@usdoj.gov

Scott Talkov
                                  on behalf of Debtor Rosa A Fridman scott@talkovlaw.com talkovlaw@ecf.courtdrive.com

Scott Talkov
                                  on behalf of Interested Party Courtesy NEF scott@talkovlaw.com talkovlaw@ecf.courtdrive.com

United States Trustee (SA)
                                  ustpregion16.sa.ecf@usdoj.gov


TOTAL: 7
           Case 8:21-bk-10513-ES Doc 84 Filed 06/17/21                                     Entered 06/17/21 21:16:37          Desc
                               Imaged Certificate of Notice                                Page 2 of 3

                        1 Leonard M. Shulman ± Bar No. 126349
                          Melissa Davis Lowe ± Bar No. 245521
                        2 SHULMAN BASTIAN FRIEDMAN & BUI LLP
                          100 Spectrum Center Drive, Suite 600
                        3 Irvine, California 92618                                                  FILED & ENTERED
                          Telephone:      (949) 340-3400
                        4 Facsimile:      (949) 340-3000
                          E-mail:         lshulman@shulmanbastian.com;                                    JUN 15 2021
                        5                 mlowe@shulmanbastian.com

                        6 Proposed Attorneys for Karl T. Anderson,                                   CLERK U.S. BANKRUPTCY COURT
                                                                                                     Central District of California
                          Chapter 7 Trustee                                                          BY duarte     DEPUTY CLERK
                        7

                        8                                            UNITED STATES BANKRUPTCY COURT

                        9                      CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

                      10

                      11      In re                                                    Case No. 8:21-bk-10513-ES

                      12      ROSA M. FRIDMAN,                                         Chapter 7

                      13      Debtor.                                                  ORDER GRANTING APPLICATION AND
                                                                                       AUTHORIZING THE TRUSTEE TO
                      14                                                               EMPLOY SHULMAN BASTIAN
                                                                                       FRIEDMAN & BUI LLP AS GENERAL
                      15                                                               COUNSEL

                      16                                                               [No Hearing Set Pursuant to Local Bankruptcy
                                                                                       Rule 2014-1(b)]
                      17

                      18                The Court having read and considered the &KDSWHU  7UXVWHH¶V $SSOLFDWLRQ WR (PSOR\

                      19 Shulman Bastian Friedman & Bui LLP as General Counsel; Declaration of Leonard M. Shulman

                      20 in Support Thereof ³$SSOLFDWLRQ´  GRFNHWQXPEHU11), filed by Karl T. Anderson ³7UXVWHH´ 

                      21 WKH&KDSWHUWUXVWHHIRUWKHEDQNUXSWF\HVWDWH ³(VWDWH´ RIRosa M. Fridman ³'HEWRU´ , and it

                      22 appearing from the Declaration That No Party Requested a Hearing on Motion filed

                      23 concurrently herewith that proper notice of the Application has been given, no objections have

                      24 been filed, and good cause having been shown, it is hereby

                      25                ORDERED as follows:

                      26                1.           The Application is granted in its entirety.

                      27 ///
                      28 ///

 SHULMAN BASTIAN
                                                                                       1
FRIEDMAN & BUI LLP          Order#1335214#dc97835a-565d-4497-899e-2ca59ffb8206
100 Spectrum Center Drive
        Suite 600           6371-000\EXP. 62
    Irvine, CA 92618
           Case 8:21-bk-10513-ES Doc 84 Filed 06/17/21                                   Entered 06/17/21 21:16:37       Desc
                               Imaged Certificate of Notice                              Page 3 of 3

                        1               2.           The Court finds that Shulman Bastian Friedman & Bui //3 ³)LUP´  LV D

                        2 ³GLVLQWHUHVWHGSHUVRQ´DVGHILQHGE\%DQNUXSWF\&RGH6HFWLRQ  DQGWKDWWKH)LUPKROGV

                        3 no interest adverse to the Debtor or the Estate.

                        4               3.           The Trustee is authorized, pursuant to Bankruptcy Code Sections 327 and 330 and

                        5 Federal Rule of Bankruptcy Procedure 2014(a), to employ the Firm to represent the Trustee in

                        6 WKH 'HEWRU¶s bankruptcy case as general counsel, effective as of April 27, 2021, with

                        7 compensation in such amount as the Court may hereafter allow in accordance with law, on the

                        8 terms set forth in the Application.

                        9               4.           Compensation to be received hereafter by the Firm is subject to approval by the

                      10 Court, upon appropriate application and hearing.

                      11                5.           The Trustee is authorized to sign any all other documents and to take such actions

                      12 as are necessary to carry out the provisions of this Order.

                      13                                                            ###

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24 Date: June 15, 2021

                      25

                      26

                      27
                      28

 SHULMAN BASTIAN
                                                                                     2
FRIEDMAN & BUI LLP          Order#1335214#dc97835a-565d-4497-899e-2ca59ffb8206
100 Spectrum Center Drive
        Suite 600           6371-000\EXP. 62
    Irvine, CA 92618
